Citation Nr: 0933679	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for lumbosacral strain with traumatic arthritis (a 
"low back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.

The Veteran gave testimony in a July 2009 video hearing 
before the undersigned, and a transcript is included in the 
claims file.


FINDING OF FACT

The Veteran's low back disability is manifested by marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, x-ray findings 
of degenerative disc disease of L2-3, forward flexion most 
severely limited to 45 degrees, and functional impairment due 
to pain and fatigue.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
5295-5010 (effective prior to September 26, 2003); 5237-5242 
(effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

During the pendency of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The Board notes 
that the RO addressed each set of amendments in its statement 
of the case (SOC) and supplemental statement of the case 
(SSOC) as well as the rating criteria in effect before these 
changes.  Therefore, the Board will consider whether a rating 
in excess of 20 percent is warranted under any applicable 
criteria for this disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to September 26, 2003.

VA has consistently evaluated the Veteran's low back 
disability under diagnostic code 5295, albeit with differing 
diagnoses.  The Veteran's low back disability was originally 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 
5295, as lumbosacral strain with degenerative joint disease 
(in effect prior to September 26, 2003).  A November 2002 
rating decision increased the disability to 20 percent 
disabling under this same diagnostic code, as lumbosacral 
strain with traumatic arthritis, which remains the current 
diagnosis of the Veteran's low back disability.

The Veteran filed his present increased rating claim in 
August 2003.

Even after the September 2003 amendment, the Veteran's low 
back disability was still rated at 20 percent under DC 5295 
(in effect prior September 26, 2003) and DC 5010 for 
traumatic arthritis.  The Board will refer to the Veteran's 
lumbosacral muscle strain with traumatic arthritis as a "low 
back disability" and consider all applicable criteria for 
evaluating the disability rating.

Under the pre-amended Diagnostic Code 5295, a 20 percent 
rating is warranted where there is evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating 
applies for severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

On VA examination in November 2003, the Veteran complained of 
pain in the lower back and both hips and legs, which also 
radiated to the arms and neck.  The pain was described as 
aching, sharp, cramping, and 10 out of 10.  The pain was 
elicited by physical activity and relieved by rest and 
medications.  The Veteran was able to function with pain, 
although he stated that his symptoms did not allow him to 
stand, sit or walk too much, or lift heavy objects.  Pain was 
reported as occurring twice a day and lasting 30 minutes each 
time.  The examiner noted that the Veteran had stopped 
working several years earlier and was not seeking work.

Upon physical examination, flexion was to 45 degrees with 
pain at the end, extension was to 10 degrees with pain at the 
end, right and left lateral flexion was to 20 degrees with 
pain at the end, and right and left lateral rotation was to 
20 degrees with pain at the end.  The examiner noted that 
range of motion was additionally limited by pain, but not by 
weakness, fatigue, lack of endurance, or incoordination.  

The Veteran's posture was abnormal and in a forward slouch 
position and gait was abnormal and described as a slight slow 
shuffle.  There was radiation of pain on movement and 
tenderness on palpation to the lumbar region.  No muscle 
spasm was noted.  Bilateral straight leg raising was 
positive.  There was no ankylosis or intervertebral disc 
syndrome found.  A neurological examination was normal.  The 
examiner's impression was of lumbosacral strain with 
traumatic arthritis.  

The Veteran underwent another VA examination in February 
2006.  The Veteran reported some stiffness, weakness, and 
locking up of the low back.  He reported an inability to walk 
long distances, as well as constant pain which traveled to 
his hips.  The pain was described as oppressing, sticking, 
and stiff in nature, and rated as 8 to 9 out of 10.  Pain 
could come about by itself or be elicited by physical 
activity, and was relieved by rest.  The Veteran stated that 
the pain did not cause incapacitation, and he reported that 
he could function with medication, usually aspirin.

Upon physical examination, flexion was to 80 degrees with 
pain at 70 degrees, extension was to 20 degrees with pain at 
the end, right and left lateral flexion was to 10 degrees 
with pain at the end, and right and left rotation was to 10 
degrees with pain at the end.  Range of motion was 
additionally limited after repetitive use by pain and 
fatigue, but not by weakness, lack of endurance, or 
incoordination.  The examiner stated an inability to 
determine without speculation whether there was additional 
limited joint function in degrees by pain, fatigue, weakness, 
lack of endurance or incoordination.  

Posture was noted to be abnormal and stooped, and gait was 
slow and antalgic.  The examiner noted that the Veteran did 
not require assistive devices for ambulation.  There was 
radiating pain on movement across the lumbar area.  Muscle 
spasm was present along the lumbar spine, and tenderness was 
noted along the lumbar spine.  Straight leg raising was 
positive on the right and negative on the left.  There was no 
ankylosis of the spine found and no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  A neurological examination was normal.

A May 2008 private treatment record shows normal forward and 
lateral bending of the lumbar spine.  X-ray examination shows 
an impression of degenerative disc disease most prominent at 
L2-3.

The Veteran was afforded another VA examination in September 
2008.  The Veteran complained of pain, weakness, fatigue, 
stiffness, and localized low back pain without tingling or 
radiation.  He reported a numbness sensation in the low back 
second to prolonged sitting.  He reported symptoms every day 
and denied flare-ups.  He denied having any incapacitating 
episodes in the prior 12 months but self-reported prescribed 
bed rest that was not shown in the medical records.  He had 
been using a cane and sometimes a walker to assist with 
ambulation.  Walking was noted to be limited to half a block 
second to multiple problems.

Upon physical examination, flexion was to 50 degrees with 
flatting of the lumbar segments.  The Veteran did not attempt 
extension beyond 0 degrees.  Lateral flexion was to 30 
degrees bilaterally, and lateral rotation was to 45 degrees 
bilaterally.  There was no fatigue, weakness, or lack of 
endurance following repetitive use and no report of 
incoordination.  

The Veteran's gait was noted to have shortened stride length 
with ambulatory aids and cane use.  There was no scoliosis, 
lumbar lordosis was normal, and palpation of the low back was 
negative for spasm or increased muscular tension.  There was 
tenderness to palpation of the soft tissue at L4-L5.  A 
neurological examination was normal.  Sitting straight leg 
raises were negative, and the Veteran did not attempt supine 
straight leg raises.  The examiner's impression was of 
spondylosis of the lumbar spine without lower extremity 
radiculopathy.

The Board finds no support for an increased rating under the 
pre-amended version of Diagnostic Code and 5295 over any 
portion of the rating period on appeal.  The Veteran has 
marked limitation of forward bending in a standing position 
and loss of lateral motion with osteoarthritic changes.  The 
Veteran's posture also is abnormal.  However, he did not have 
any abnormal mobility on forced motion, listing of whole 
spine to opposite sign, or positive Goldwaite's sign.  The 
criteria for a higher evaluation having not been met, pre-
amended Diagnostic Code 5295 cannot enable an increased 
rating here.

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Under the pre-
amended Diagnostic Code 5292, a 20 percent rating is 
warranted where the evidence demonstrates moderate limitation 
of motion of the lumbar spine.  If severe limitation of 
motion is shown, then a 40 percent rating is warranted.  

The most severe limitation of forward flexion was to 45 
degrees, which is about half way between standing upright and 
bending over 90 degrees.  This evidence fails to demonstrate 
severe limitation of motion.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine were revised.  Under 
these regulations, a spine disability is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The new criteria apply 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 20 percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when (1) 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but less than 60 degrees; (2) the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or (3) there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

The Veteran does not have favorable ankylosis of any part of 
the spine, and he has never exhibited forward flexion of the 
thoracolumbar spine of 30 degrees or less.  Therefore the 
criteria under the General Rating Formula for the spine would 
not offer him a higher evaluation than he already holds for 
his low back disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Intervertebral disc syndrome warrants a 20 percent evaluation 
is warranted when the veteran has incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation is 
warranted when the veteran has incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  

Most of the medical evidence of record notes that the Veteran 
does not have intervertebral disc syndrome.  X-ray 
examination in May 2008, however, did show degenerative disc 
disease.  Nonetheless, there is no evidence of record 
indicating that the Veteran has ever had such an 
incapacitating episode due to his low back disability 
(nothing to indicate any bed rest prescribed by a physician).  
The Veteran testified at the hearing that he was told to have 
bedrest by his doctor because he could not walk or stand for 
too long and he had to relieve the pain in his back by 
raising his legs and relaxing his back.  The medical records 
do not show that the Veteran was prescribed bedrest for his 
lumbar spine for any period of time.  In fact, the Veteran 
denied any incapacitating episodes within the last 12 months 
on his September 2008 VA examination report.  In order to get 
the next higher rating of 40 percent incapacitating episodes 
under Code 5243, the evidence must show bedrest for a period 
of four weeks.  This is not shown in the record.  Therefore, 
the Formula for Rating Intervertebral Disc Syndrome does not 
apply to the Veteran and he is not entitled to a higher 
rating.

Further, the examination findings also do not suggest 
significant neurological impairment to warrant higher ratings 
under either the old or new criteria for the spine.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

The Board is unable to view either the November 2003, 
February 2006, or September 2008 VA examination findings as 
showing that the Veteran's spinal disability more nearly 
approximates the criteria for a rating in excess of 20 
percent.  There is evidence of some additional loss of motion 
due to pain and fatigue, but that limitation of motion is not 
more than moderate in degree.  In this regard, it should be 
noted that normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 
C.F.R. § 4.71a, Plate V.  Any higher ratings based on 
limitation of motion under the old criteria are therefore not 
warranted.  

The Board has also carefully reviewed and considered private 
medical records which were submitted by the Veteran, 
including records and letters from Dr. "T.", Dr. "U.", and 
Dr. "A.".  These records show essentially the same results 
as the examinations described above, that the criteria for a 
rating in excess of the current 20 percent have not been met.  

The evidence in this case clearly shows continuing low back 
impairment.  However, the Board is obligated to apply the 
regulatory criteria which have been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 20 percent have been met 
under any of the applicable versions of the rating criteria 
for the low back disability.  The overall medical reports 
show no more than moderate limitation of motion, even when 
additional functional loss is considered.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's low back 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  

The Veteran has submitted statements regarding his retirement 
from work.  He reported during the November 2003 VA 
examination that he last worked as a supply clerk in March 
1995 and that he had not lost any time from work due to his 
back disability.  During the September 2008 VA examination, 
he reported that he last worked in 1998 and that he stopped 
working because he "got sick".  An August 2003 letter from 
Dr. T. noted that the Veteran has severe coronary artery 
disease requiring bypass surgery, severe peripheral vascular 
disease requiring surgery, and longstanding severe diabetes.  
Dr. T. stated that the Veteran "is quite debilitated from 
these conditions.  He is unable to walk even half a block.  
He has chronic pain and I have indicated to him that he is 
not to work and not be exposed to extremes of temperatures or 
stress.  At this juncture, he is completely disabled."

A September 2006 letter from treating physician Dr. U. stated 
that the Veteran "sustained multiple injuries during active 
duty days, including parachute jumping [including] chronic 
back pain.  To add to his injuries, he also suffers from 
coronary heart disease, disabling him from work.  At this 
present time he is unemployed and will be disabled the rest 
of his life."  

The Board finds that these statements do not indicate 
exceptional or unusual circumstances due to the Veteran's low 
back disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 20 percent for a low back disability at any time.  38 
C.F.R. § 4.3.

Duty to notify and to assist

Upon addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2003, March 2006, March 2008, 
and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The July 2008 letter did not provide the criteria for lumbar 
strain that were in effect prior to September 26, 2003, or 
the criteria for degenerative arthritis.  This information 
was provided in the statement of the case, however.  Given 
this and other adjudicatory documents of record a reasonable 
person would understand the nature of the information 
necessary to substantiate an increased rating claim for a 
lumbar spine disability.  For this reason, the Board finds 
that any deficiency in the notice letters did not prejudice 
the Veteran.  In any event, the Veteran has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Id.  Therefore, the Board has decided upon the 
merits of the appellant's appeal.  


ORDER

The appeal is denied.



____________________________________________
SARAH RICHMOND,
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


